Citation Nr: 1617532	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  05-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected lumbosacral strain with degenerative disc disease and bilateral lower extremity radiculopathy with peripheral neuropathy.  


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a bilateral foot disability.  

The case was originally before the Board in February 2008 when the Board remanded entitlement to service connection for a bilateral foot disability.  In a November 2009 decision, the Board denied entitlement to service connection for a bilateral foot disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Memorandum Decision, the Court vacated the Board's November 2009 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  

In August 2015, the Board again remanded entitlement to service connection for a bilateral foot disability.  While on remand, the Agency of Original Jurisdiction (AOJ) awarded service connection for peripheral neuropathy of each lower extremity and combined the evaluations with his service-connected radiculopathy of each lower extremity.  Thus, the remaining issue on appeal includes bilateral foot disability other than peripheral neuropathy of the bilateral lower extremities.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional evidentiary development is necessary regarding the Veteran's service connection claim for a bilateral foot disability.  

The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.

Indeed, the AOJ granted an aspect of his claim (peripheral neuropathy of each lower extremity), but the Veteran also has bilateral foot diagnoses including hallux valgus and multiple bilateral hammertoes.  In the August 2015 remand, the Board requested that the VA examiner provide an opinion as to whether the Veteran's hammertoes and hallux valgus were "caused or aggravated" by any service-connected disability.  

The Veteran was afforded a VA examination of the feet in October 2015, during which the examiner opined that the Veteran's hallux valgus and hammertoes were not "clinically associated" with his service-connected lumbar spine disability and radiculopathy.  The examiner did not, however, discuss the possibility that the Veteran's service-connected disabilities have aggravated his bilateral foot disabilities.  As such, the October 2015 VA examination is inadequate and a new opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  If available, forward the Veteran's electronic claims file to the October 2015 VA examiner for an addendum opinion regarding the Veteran's bilateral foot disabilities.  If the October 2015 VA examiner is not available, request the opinions from another appropriate examiner.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

Following review of the Veteran's claims file, the examiner is asked to provide the following opinions:

Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has hallux valgus and bilateral hammertoes that have been caused OR aggravated (chronically worsened) by a service-connected disability-namely his low back disability with radiculopathy and peripheral neuropathy of the bilateral lower extremities? 

Please explain why or why not.  The examiner must address both whether the claimed disabilities are caused or aggravated by a service-connected disability.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.
 
2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




